Citation Nr: 0204356	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's benefits under 
38 U.S.C.A. § 6103(a) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's son-in-law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in June 1968.  The appellant is his 
widow.

Procedural History.  In correspondence dated in June 1994, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, informed the appellant of a proposed 
administrative decision to refer her case to the Director, 
Compensation and Pension Service, for forfeiture 
consideration.  An explanation of the specific contentions 
against the appellant was provided.  In brief, these are that 
the appellant knowingly and intentionally participated in the 
encashment of an illegally altered VA benefits check, the 
face value of which was changed from $413.00 to $1,413.00 by 
adding a "1" before the check's original face value amount.

The appellant testified before a local hearing officer in 
July 1994.  In August 1994, a final administrative decision 
found the evidence sufficient to warrant submission of the 
case to the Director, Compensation and Pension Service, for 
forfeiture consideration.  The appellant was notified of this 
decision in the same month.

The appellant appeared again before the local RO for a 
hearing in February 1995.  Her son-in-law also testified at 
this time.  An April 1995 decision is of record and shows 
that the appellant's case was to be submitted for final 
consideration of forfeiture for fraud under 38 U.S.C.A. 
§ 6103(a).  In explaining the procedural disposition of the 
case, the hearing officer then noted that the case had not 
yet been before the Compensation and Pension Service as 
recommended in August 1994.  Rather, the appellant had been 
called upon to testify in the case of another widow whose 
pension check, it had been alleged, was fraudulently altered 
in a fashion similar to that of the appellant's and in 
circumstances that were closely linked together.  The 
transcript of this hearing, held in October 1994, is of 
record.  In addition, a February 1995 field investigation 
revealed that a criminal case had been filed against the 
appellant and others, including the widow on whose behalf the 
appellant testified.  The case was filed in the Regional 
Trial Court, North Capital Judicial Region, Makati, Metro 
Manila, Republic of Philippines (hereinafter Makati Regional 
Trial Court).  The substance of the case was that the 
appellant fraudulently misrepresented the amount of her 
pension check to an accounting clerk, DA, at the Producers 
Bank of the Philippines (now First Philippines International 
Bank), that she received the equivalent of $1,413.00 
(35,153.51 pesos) when she knew that she was only legally 
entitled to the equivalent of $413.00, and that she willingly 
and unlawfully used the money for her own personal use and 
benefit.

In April 1995, the appellant was again notified of the 
decision to submit her case to the Director, Compensation and 
Pension Service, for forfeiture consideration.  A copy of the 
hearing officer's decision was provided for her review.

In August 1995, the Compensation and Pension Service 
promulgated a decision holding that the appellant had 
"forfeited all rights, claims and benefits to which she 
might otherwise be entitled under laws administered by the 
Department of Veterans Affairs" effective December 1, 1992.  
The decision is dated August 10, 1995.

On August 15, 1995, VA received a copy of the decision of the 
Makati Regional Trial Court, concerning the pending criminal 
case involving the appellant.  The decision is dated in July 
1995 and shows that the Court dismissed the charges against 
the appellant on grounds of reasonable doubt, and acquitted 
her.

Accordingly, in August 1995, the appellant filed a petition 
for summary dismissal of charges filed with the Director, 
Compensation and Pension Service.  The Manila VA RO responded 
in September 1995 that she needed to submit a notice of 
disagreement if she wanted to appeal the forfeiture decision.  
The appellant complied in October 1995.  The RO responded by 
issuing a statement of the case in February 1996, and the 
appellant perfected her appeal with the timely submission of 
a substantive appeal in the same month.

In October 1996, the appellant testified before a hearing 
officer sitting at the local RO.  In April 1997, the hearing 
officer submitted a "Memorandum for File," in which it was 
held that forfeiture under 38 U.S.C.A. § 6103(a) was 
appropriate in the present case and that the July 1995 
decision of the Makati Regional Trial Court was not binding 
upon VA.  In December 1997, the RO sent the appellant a 
supplemental statement of the case, notifying her of the 
findings in the April 1997 memorandum.

In January 1999, the Board issued a decision in the case, 
holding that forfeiture was appropriate.

The appellant appealed her case to the U.S. Court of Appeals 
for Veterans Claims (hereinafter Court).  In November 2000, 
the Court vacated and remanded the case for consideration 
under Trilles v. West, 13 Vet. App. 314 (2000) (en banc).  
The case is now again before the Board.


FINDINGS OF FACT

1.  In August 1969 the appellant was notified that she was 
entitled to non-service-connected death pension benefits, 
based on her status as the unremarried widow of the veteran.

2.  In September 1993, the RO in Manila confirmed that a 
check made out to the appellant and dated December 1, 1992, 
had been altered to show a payable amount increased to 
$1,413.00 from $413.00.

3.  In an April 1994 deposition, the appellant testified 
under oath that she was aware of the alteration of her 
December 1992 pension check, that she was aware that it was 
unlawful, that she participated in the encashing of the check 
by presenting herself at the bank for that purpose, and that 
she received $15,000 pesos as her share from the proceeds of 
the altered check.

4.  In letters received by the RO in June 1994, the appellant 
admitted that she was aware that the check had been altered.

5.  In a July 1994 hearing, the appellant testified under 
oath that she knew her VA benefits check was altered; that 
she knew it was illegal; that she was not intimidated by 
physical threat to participate in the encashing of the check; 
and that she received only the amount she was entitled to.

6.  A July 1995 ruling by the Regional Trial Court, National 
Capital Judicial region, Branch 142, City of Makati, Republic 
of the Philippines, dismissed criminal charges of estafa 
through falsification of a commercial document against the 
appellant, acquitting her of the charges.

7.  The April 1994 deposition, June 1994 letters, and July 
1994 hearing transcript were not among the evidence reviewed 
by the Makati Regional Trial Court.

8.  In August 1995, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims, and benefits under laws administered by VA.

9.  The evidence establishes beyond any reasonable doubt that 
the appellant knew her VA benefits check, dated December 1, 
1992, had been altered before it was cashed, that she knew 
this was illegal, that she assisted in the cashing of her 
check by presenting at the bank in person to vouch for its 
authenticity, that she accepted the proceeds from the 
encashment for her benefit, and that she did so without fear 
of bodily harm.


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly allowed 
her VA benefits check, dated December 1, 1992, to be altered 
for fraudulent purposes and participated in the presentation 
of this fraudulently altered document for encashment; thus 
the appellant has forfeited all rights, claims, and benefits 
under all laws administered by VA (except those pertaining to 
insurance benefits).  38 U.S.C.A. § 6103 (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The record reflects that the veteran 
died in June 1968.  VA death pension benefits were awarded 
the appellant, effective in July 1969.

In an August 1993 letter, the Senior Manager of the Producers 
Bank of the Philippines contacted the RO, and voiced his 
suspicion that two checks, including one of the appellant's, 
had been altered.  The manager stated that the checks had 
become suspect after they were returned.  A photocopy of the 
appellant's check, dated December 1, 1992, shows that it was 
to be paid to the order of the appellant, and that the amount 
of the check appeared to read $1,413.00  A signature in the 
name of the appellant is on the back of the check.

The RO replied to the August 1993 letter from the bank in 
September 1993.  The RO agreed that the check had been 
altered, and stated that the check was originally issued for 
$413.00.

An October 1993 Report of a Field Examination states that the 
appellant did not live at her reported address.  The request 
noted that the appellant and the owner of the other altered 
check often moved from one address to another, almost at the 
same time and within the same locality.  The examiner found 
that the appellant was not a resident of her reported 
address, and was not known to have lived there.  It was 
recommended that her benefits be suspended until her 
residence was verified.

An October 1993 deposition from a bank employee of the First 
Philippines International Bank, DA, indicates that she 
learned from her bank that the amount of the checks in 
question had been altered.  She said that as guarantor of the 
checks, the bank ordered her to repay the amount of the 
checks given to the appellant and to a second pensioner.  

A January 1994 statement from the appellant requested that 
her monthly payments be resumed.  She stated that she had 
been living at her address for nearly a year.  The address 
listed was the same address that had been the subject of the 
Field Examination.  A February 1994 statement again requested 
that her payments be resumed, and said that her address 
remained unchanged.

In August 1993, the appellant was deposed and stated under 
oath that she was a regular pensioner and that she had been 
since 1969.  She further stated that her December 1992 
pension check was in the amount of $1,013.17.

The appellant provided a sworn deposition to the RO in April 
1994.  She stated that she believed her benefits had been 
suspended because her VA check for the month of November 1992 
had been altered.  She said that the amount had been changed 
from $413.00 to $1,413.00.  The appellant said that she and 
another widow receiving VA benefits had been promised by a 
third party, JD, that he would cash their checks at a higher 
rate than the bank could offer.  He would do this if he was 
paid a percentage of the check.  They signed the checks and 
gave them to JD.  About 10 days after giving the checks to 
JD, they met with him again, and saw that the amount of the 
checks had been altered.  They were told that the bank would 
not cash the checks unless they were present.  They refused 
at first, but after JD had contacted them on several 
occasions, they agreed.  The appellant stated that she was 
aware altering the check was a crime, but they had been 
assured by JD that nothing would happen.  At the bank, the 
check was given to DA, who confirmed that the appellant was 
the owner.  DA then cashed the check and handed 21,500.00 
pesos to the appellant in exchange for her check.  The 
appellant stated that her share was 15,000.00 pesos and that 
she gave JD 5,000.00 pesos and DA 2,500.00 pesos.  The 
appellant stated that she was aware that 15,000.00 pesos was 
much higher than the original face value of her check.  
Later, DA contacted the appellant and told her that there was 
a problem with the check.

A May 1994 Report of Field Examination reflects that the 
appellant was found to be alive and her identity had been 
confirmed.  Her address was also confirmed. The April 1994 
deposition was noted, and the report stated that the 
appellant had admitted that she was aware the check's face 
value had been altered before it was cashed.  The employee of 
the bank, DA, had acted as guarantor of the checks, but was 
later informed that the checks were altered, and that she 
would be responsible.  DA had filed criminal charges against 
everyone involved, including the appellant.  It was 
recommended that forfeiture of the appellant's benefits be 
initiated due to her participation in the fraudulent 
encashment of her VA check.

The April-May 1994 proposed administrative decision was 
issued in June 1994.  This decision noted that the appellant 
had been in receipt of death pension benefits from July 1969, 
and was entitled to a monthly payment of $413.00 as of 
December 1, 1991.  It further found that the appellant 
knowingly and intentionally participated in the encashment of 
her altered VA check, and that her benefits should be 
forfeited under the provisions of 38 U.S.C.A. § 6103(a).  The 
appellant was informed of the proposed forfeiture of her 
benefits in a June 1994 letter, and was notified that she had 
60 days in which to respond, submit evidence, or request a 
hearing.

In response, the appellant sent two letters, which were 
received in June 1994.  In the first letter she indicated 
that an individual, SP, had contacted VA beneficiaries, 
offering to negotiate the checks and pay an "amount larger 
than what is supposed to be the rate."  The appellant stated 
she learned only later that this individual was involved in a 
"syndicate altering the checks to bloat the amount."  She 
stated she was a victim of this person sometime in December 
1993.  At this time, she was given 15,000 pesos for a check 
in the amount of $413.00.  She stated her only intention in 
going to SP was to have her check cashed more quickly than at 
the bank, which required a lengthy clearing time.  In the 
second letter, she pleaded that she was ignorant about the 
check.  She stated, "I don't like to changed (sic) my check 
but I was forced to change it because there was a couple who 
always come to my house and there was somebody to change the 
check."

The appellant appeared at a personal hearing in July 1994.  A 
VA employee acted as an interpreter.  The appellant testified 
that she was aware the check had been altered before it was 
cashed.  She said that she knew it was illegal to alter the 
check, but that she only received the amount she was entitled 
to receive.  The extra money went to JD.  The appellant noted 
that she had signed the check before it was altered, but said 
that she needed the money so badly that she let JD and his 
helpers proceed with their plan.  She noted that JD had not 
physically intimidated her, but that she had been persuaded 
to participate through his "sweet talk."

A July 1994 deposition from the other pensioner who had also 
given her check to JD is of record.  She noted that she and 
the appellant had given their checks to JD after signing the 
back.  When they saw JD again, the amounts had been altered.  
They at first refused to let JD cash the checks, but were 
persuaded by him to change their minds.  She said that she 
and the appellant were aware that encashing the altered 
checks was illegal.

A final administrative decision was issued by the RO in 
August 1994.  The RO held that the evidence was sufficient to 
warrant referral of the case to the VA Director of 
Compensation and Pension Service for a decision on possible 
forfeiture of benefits under 38 U.S.C.A. § 6103(a).

The second pensioner appeared at a personal hearing in 
October 1994.  The appellant appeared as a witness.  The 
appellant testified that her earlier deposition had not been 
true, and that she did not have any knowledge that the check 
had been altered prior to its being cashed by JD.  She said 
that the first time she learned that the check had been 
altered was after it was cashed and the money had been 
received.  She noted that she had only been given the 
original amount of the check, and that the rest had gone to 
JD.  The appellant testified that there had been no intent to 
defraud the VA because she relied on the monthly checks for 
her livelihood.  She added that JD had threatened to kill her 
after the incident.

A February 1995 hearing was conducted as an addendum to 
personal hearings already of record.  The appellant's son-in-
law appeared as a witness.  He stated that the appellant had 
told him at the time of her arrest that she was unaware that 
her check had been cashed for greater than the correct 
amount.

The appellant and the second pensioner submitted a joint 
affidavit in March 1995.  They stated that JD had offered to 
cash their checks for them as a favor.  After they did not 
receive their money, they had accompanied JD to the bank to 
have ownership of the checks confirmed by DA.  It was only 
when they were later contacted by DA that they learned the 
checks had been altered.

An April 1995 report of contact with DA states that she was 
personally told by the appellant and the second pensioner 
that the amount of their monthly pensions was $1,413.00, and 
that the checks were genuine.  They had both confirmed these 
statements to the bank manager and other officials of the 
bank.

In April 1995, a decision of the hearing officer found that 
the appellant's case should be resubmitted for final 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6103(a).  The appellant was informed of this in 
an April 1995 letter.

In its August 1995 decision, the Compensation and Pension 
Service held that the appellant had forfeited all rights, 
claims and benefits to which she might be entitled under laws 
administered by the VA, effective December 1, 1992, which is 
the date of the altered check.  In reaching this decision, 
the Director found that the appellant had knowingly and 
willingly allowed her VA check to be altered and cashed, and 
that she benefited from the proceeds obtained.  As such, her 
actions demonstrated clearly that she intended to deceive and 
defraud VA in her attempt to obtain benefits to which she had 
no legal entitlement, clearly violating 38 U.S.C.A. 
§ 6103(a).  The decision is dated August 10, 1995.

On August 15, 1995, VA received a copy of the decision of the 
Makati Regional Trial Court, concerning the pending criminal 
case involving the appellant.  The appellant was noted to 
have been charged with falsification of a commercial 
document.  The decision dismissed the charges against the 
appellant on the grounds that the prosecution had not 
succeeded in proving the case beyond a reasonable doubt.  
Specifically, the court stated that the prosecution had not 
proved that the check was altered before it was given to DA 
at the bank, and therefore, DA was presumed to have committed 
the offense.  The prosecution had not overcome this 
presumption.

The appellant appealed the August 1995 Compensation and 
Pension Service decision and was afforded an additional 
personal hearing in October 1996.  She and her representative 
noted that the criminal charges of fraud filed against her 
had been dismissed by a Philippine court.  She stated that 
she had never told the bank manager that her pension was 
$1,413.00.  The appellant stressed her innocence throughout 
the remainder of her testimony.

In January 1999, the Board issued a decision in the case, 
holding that forfeiture was appropriate.  The Board found 
that the appellant's December 1, 1992 VA benefit check was 
altered by a third party to read payable in the amount of 
$1,413.00.  The proper amount of her benefits was $413.00.  
The Board further observed that the evidence of record 
established that the appellant herself admitted that she was 
aware the check had been altered before it was cashed, she 
knew it was illegal, she assisted in the cashing of the check 
by her presence at the bank, and she was persuaded to 
participate in the fraud without fear of bodily harm.  
Accordingly, the Board concluded that the appellant knowingly 
agreed to allow her VA pension check to be altered for 
fraudulent purposes.

In arriving at this decision, the Board noted several 
important differences in procedure and in evidence considered 
by the Makati Regional Trial Court.  First, in the criminal 
proceeding, the legal presumption that the prosecutor had to 
overcome was that "one who is in possession of a falsified 
document and made use of the same is presumed to be its 
forger."  No such presumption exists in the relevant U.S. 
Code or VA regulations.  In addition, evidence VA considered 
in arriving at its decision, namely, the appellant's sworn 
testimony before the RO hearing officer in July 1994, the 
June 1994 letters, and the April 1994 deposition sworn as 
part of the VA Field Examination, was not considered by the 
Makati Regional Trial Court.  Finally, the Board noted that 
the burden of proof in the criminal case was "beyond a 
reasonable doubt."  However, for VA, only a preponderance of 
the evidence was required to find that forfeiture was proper 
in the appellant's case before the Board.

As noted in the INTRODUCTION, above, the appellant appealed 
her case to the Court which, in November 2000, vacated the 
Board's January 1999 decision and remanded the case for 
consideration under Trilles.  In Trilles, the Court stated 
that "a forfeiture action is an adversarial process 
initiated by the Secretary ... and it must be declared 'beyond 
a reasonable doubt."  Hence, in the present case, although 
the January 1999 decision reflects that the Board found 
infirmities in the determination of the appellant's criminal 
case, including the fact that the Makati Regional Trial Court 
did not review certain evidence, the Court could not find 
that the Board's embrace of the "preponderance" burden of 
proof did not adversely affect the Board's adjudication of 
the appellant's claim.  Thus, the Court found it necessary to 
vacate the Board's decision and order the Board to 
readjudicate the case with the burden of proof enunciated in 
Trilles or, in the alternative, to explain its basis for the 
application of the "preponderance" burden of proof.

The appellant's informal brief, submitted in February 2000, 
stresses that her actions were the result of "human fault" 
that "will not be repeated again" and that she "did 
realized (sic) the wrong committed by me."  In statements 
dated in May 2001 and March 2002, the appellant's 
representative presented argument in support of the 
appellant.

Analysis.  Initially, the Board notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Accordingly, the Board must 
assess whether the development of the appellant's claim and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.

After review of the entire record, the Board finds that VA 
has met the requirements of the VCAA as to the issue decided 
herein.  The appellant has been provided notice of the laws 
and regulations governing forfeiture, as well as the 
information and evidence required to defend herself against 
this charge.  The RO has conducted several field 
investigations, and examined the merits of her claim twice 
before sending the claims file to the Director, Compensation 
and Pension Services.  Moreover, the appellant has submitted 
numerous statements and has testified under oath several 
times, both in hearings held before hearing officers sitting 
at the local RO, and in depositions.  In addition, the RO has 
obtained documents, including the charge documents, 
transcripts, and decision concerning the criminal trial 
involving the appellant which was held before the Makati 
Regional Trial Court.

The appellant has not pointed to the existence of evidence, 
not otherwise obtained, that should be procured.  
Accordingly, the Board finds that the notification and duty 
to assist provisions mandated by the VCAA have been satisfied 
in this case.  Thus, the Board will proceed to the merits of 
her claim.

Under the provisions of 38 U.S.C.A. § 6103(a), whoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
laws pertaining to insurance benefits).  38 U.S.C.A. § 
6103(a).

As a preliminary matter, the Board notes that the procedural 
and legal requirements necessary for a finding of forfeiture 
have been complied with.  See 38 C.F.R. § 3.905.

After careful review of the appellant's contentions and the 
evidence of record, the Board finds that forfeiture of the 
appellant's benefits was proper under 38 U.S.C.A. § 6103(a).  
The evidence establishes beyond a reasonable doubt that the 
appellant knew her December 1, 1992, VA benefits check had 
been altered before it was cashed, that she knew this was 
illegal, that she assisted in the cashing of her check by 
presenting at the bank in person to vouch for its 
authenticity, that she accepted the proceeds from the 
encashment for her benefit, and that she did so without fear 
of bodily harm.

In arriving at this decision, the Board acknowledges that the 
criminal charges against the appellant were dismissed by the 
Makati Regional Trial Court, and that she was acquitted, as 
discussed above.  Nonetheless, the Board finds that this 
court's decision has little relevance in the present case.  
First, the Board observes that the law applied is greatly 
different from that which applies in the present case.  
Second, the Board notes that the evidence before the Makati 
Regional Trial Court, and upon which the court relied in 
making its findings of fact, lacks certain pertinent sworn 
testimony and statements that are present now before the 
Board.

The July 1995 decision of the Makati Regional Trial Court 
shows that the appellant was accused of "Estafa thru 
Falsification of Commercial Documents" or the forgery and 
falsification of a commercial document with the intent to 
defraud and profit thereby.  The court noted that the crux of 
the matter in the case was whether the appellant's check (as 
that of the other pensioner, together referred to as the 
"accused") was delivered to DA already altered, or if the 
appellant knew of the alteration so that she may have been 
presumed to have done or consented to the falsification of 
her check.  DA claimed that the checks were presented to her 
already altered, but the accused insisted that they did not 
know the checks had been altered until after the checks had 
been cashed.  The relevant Philippine law establishes the 
presumption that "one who is in possession of a falsified 
document and made use of the same is presumed to the be (sic) 
its forger.  (People vs. Manansala, 105 Phil 1253; Alarcon 
vs. CA, 19 SCRA 688)."  The court further observed that the 
prosecution had the burden to prove, beyond a reasonable 
doubt, that the accused committed the forgery, i.e., altered 
the checks.  In holding that the prosecution had failed to 
meet its burden and, conversely, had failed to overcome the 
presumption of innocence accorded the accused, the court 
noted that the accused were uneducated and illiterate; yet 

the alteration in the checks, required 
access to a computer printer which had 
printing characteristics as the original 
entries in the checks, in order to pass 
bank checks against forgeries.  [The 
accused] have not been shown to have such 
access.  On the other hand, a bank such 
as that which employed [DA] do (sic) have 
computers.

Noting that the prosecution declined to call as a witness the 
one individual that could have corroborated DA's assertion 
that the checks were altered before she received them, the 
Makati Regional Trial Court held that the prosecution had 
simply not met its burden to remove the presumption of guilt 
against the holder of the falsified documents, DA.  Hence, 
the charges against the appellant, as well as the other 
accused in the criminal case) were dismissed on the grounds 
that there was reasonable doubt that they had committed the 
crime.

The issue before the Board is not, as it was in the criminal 
case, whether the appellant actually committed a criminal act 
or could be presumed to have committed a criminal act, but 
whether she knew of the falsification of the check and 
conspired, combined, aided, or assisted in, agreed to, 
arranged for, or in any way procured the making or 
presentation of the fraudulent document concerning her claim 
for VA pension benefits.  See 38 U.S.C.A. § 6103(a).

The July 1995 decision of the Makati Regional Trial Court 
does not reflect that it considered the appellant's April 
1994 deposition, which was given under oath, or her sworn 
testimony as given in a July 1994 hearing before a hearing 
officer sitting at the local RO.  Also present in the claims 
file, and not considered by the Makati Regional Trial Court, 
are two letters the appellant submitted in response to the 
initial June 1994 letter which explained that her case was 
being considered for referral for a decision on the question 
of forfeiture, and set out the specifics of the contentions 
against her.  Both are dated, and were received by the RO, in 
June 1994.  In both documents, the appellant freely and 
clearly admits that she was aware her check had been altered.  

The April 1994 deposition reflects that the appellant stated, 
under oath, that she signed her December 1, 1992, VA pension 
check and gave it to JD because he stated he could obtain a 
higher rate than the bank offered.  She met him again ten 
days later and saw that the face value had been altered from 
$413.00 to $1,413.00.  JD told her that she needed to present 
herself in person in order to have the check cashed.  
Initially, the appellant testified, she refused.  But JD was 
persistent and, after he had contacted her several times, she 
agreed.  She stated that she was aware that encashing the 
altered check was a crime, but was persuaded because she was 
in dire need of money.  Thereafter, she appeared in person at 
the bank, to DA, in order to cash the altered check.  She 
received 21,500.00 pesos, 5,000 of which she gave to JD and 
2,500.00, to DA.  She stated that 15,000.00 pesos was "her 
share"-an amount she realized was much higher than the 
original face value of her check.

In her June 1994 letters, she stated that she received 15,000 
pesos for a $413.00 check in December 1993 (sic).  She 
indicated she was a "victim" of a "syndicate altering the 
checks to bloat the amount" and stated that her only 
intention was to have her check cashed quickly and to avoid 
the lengthy clearing time the bank required.  In the second 
letter, she stated she was ignorant about the check, but 
further wrote, "I don't like to changed (sic) my check but I 
was forced to change it because there was a couple who always 
come to my house and there was somebody to change the 
check."

The transcript of the July 1994 hearing reveals, similarly, 
that she was aware that her VA benefits check had been 
altered before it was cashed and that she knew this to be 
illegal.  She averred that she received only the amount to 
which she was legally entitled, and that she was afraid but 
said nothing because she needed the money.  She testified 
that there was no physical intimidation, and that JD 
persuaded her to comply by his "sweet talking."

In subsequent statements, in aggregate, the appellant denied 
that she knew her check had been altered until after it had 
been cashed.  She protested her innocence and stated that she 
was intimidated with threats of physical force and by the 
fact that the spouse of one of the individuals involved was a 
police officer.

In considering all the evidence, the Board finds that the 
appellant's April 1994 and July 1994 sworn statements and 
testimony are more credible and more probative than those she 
made subsequently.  In particular, the Board finds credible 
and probative the statements the appellant made in June 1994 
and under oath in April and July 1994 that she was aware that 
her VA benefit check had been altered; and that she made 
under oath in April and July 1994 that she knew the 
alteration of the check was illegal, that she agreed to the 
fraudulent encashment of the check because she needed the 
money, that she participated in the fraud by appearing in 
person to cash the check and receive the proceeds therefrom, 
and that she did so without fear of bodily harm.  This is so 
for the following reasons.

First, the April 1994 sworn deposition, June 1994 letters, 
and July 1994 testimony were made closer in time to the 
actual encashment of the check than her subsequent statements 
to the contrary.  The evidence reflects that it is not until 
October 1994 that the appellant began to testify that she had 
no knowledge that her VA benefits check had been altered, 
that her cooperation was procured through threat of physical 
violence, and that her previous testimony and statements were 
false.

Second, these statements and testimony were made before the 
appellant experienced punitive consequences attributable to 
the encashment of the altered check.  Specifically, the April 
1994 deposition was taken before the June 1994 letter 
notifying the appellant that her benefits could be suspended 
pending review for forfeiture, should it be determined that 
review was appropriate.  The June 1994 letters were submitted 
in response to the June 1994 notification that review for 
forfeiture was being considered.  Yet, these letters were 
submitted, and the July 1994 hearing was conducted, before 
the decision to refer her case for forfeiture and to suspend 
her benefits pending this review.  The actual decision to 
refer her case and suspend her benefits was not promulgated, 
and the appellant did not receive notice of it, until August 
1994.  Concerning the case that was the subject of the July 
1995 Makati Regional Trial Court decision, charges were not 
filed against the appellant until September 1994.

The Board notes that the appellant makes reference to being 
forced to change her check in one of the June 1994 letters.  
However, neither of these letters are sworn statements.  
Moreover, she does not explicitly state that she was 
physically intimidated.  At the July 1994 hearing, she 
voluntarily testified that she was not physically 
intimidated, but that JD persuaded her with his "sweet 
talk."  The Board points to the consistency in the four 
documents -- the April 1994 deposition, the June 1994 
letters, and the July 1994 hearing transcript -- as 
establishing the appellant's awareness that her VA benefits 
check was altered.  The Board finds that her July 1994 
testimony under oath that she was not physically intimidated 
to be more credible and probative that the June 1994 letter, 
both because it was made under oath and also because it is 
more specific.  Thus, inasmuch as the June 1994 letters 
reflect that the appellant was aware that her VA benefits 
check had been altered, these letters corroborate the 
appellant's April 1994 and July 1994 sworn statements and 
testimony.

The appellant's April, June, and July 1994 testimony and 
statements are more contemporaneous with encashment of the 
altered check, they are consistent, and they were made before 
the August 1994 final administrative decision to suspend her 
benefits and refer her case to the Director, Compensation and 
Pension Services.  Hence, the Board finds these statement 
more credible and probative than those made following the 
August 1994 decision.  See Caluza v. Brown, 7 Vet. App.498, 
511 (1995).

These documents were not among the evidence considered by the 
Makati Regional Trial Court.  Yet, these documents are 
material in the present case.  They clearly show that the 
appellant knowingly allowed her December 1992 VA benefits 
check to be altered for fraudulent purposes, that she 
participated in the presentation of this fraudulently altered 
document for encashment, that she benefited from the proceeds 
obtained therefrom, and that she did so without fear of 
bodily harm.

The Makati Regional Trial Court arrived at its decision 
without material evidence.  In addition, the subject of its 
decision was a criminal issue governed by a presumption in 
law that does not here apply.  Hence, the decision of the 
Makati Regional Trial Court cannot govern in the present 
case.

After careful review of all the evidence the Board finds, 
beyond a reasonable doubt, that the appellant knowingly 
allowed her benefit check to be altered for the purposes of 
committing a fraud against the VA for monetary gain.  Thus, 
she has forfeited her rights to VA benefits.


ORDER

Forfeiture of the appellant's benefits under 38 U.S.C.A. § 
6103(a) was proper; her appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

